DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2021 has been entered.

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action filed 30 September 2020 and not repeated herein are overcome and hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 6, and 10-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “said activateable warp yarns are activated to form activated warp yarns” and is indefinite. It is unclear if Applicant is claiming a textile sleeve having activateable warp yarns prior to being activated or a textile sleeve having activateable warp yarns after being activated. The claim appears to be claiming two states of the activateable warp yarns “activateable warp yarns” and “activated warp yarn.” Therefore, it is unclear which state is required to read on the claimed invention. For the purpose of examination, “activateable warp yarns” that are capable of being activated (i.e., melting under heat) regardless of if it has been activated or not, is interpreted to read on the claimed limitation.
Claim 6 recites “upon said activateable warp yarns being activated, said activated warp yarns become bonded with adjacent ones of said non-activateable warp yarns and with said weft yarns” and is indefinite. It is unclear if the “activated warp yarns” is the same or different from the “activateable warp yarns.” Additionally, it is unclear if each filament is individually coated or if there is a coating on the outside of a bundle of multifilaments. For the purpose of examination, the “activateable warp yarns” is interpreted to be the same as the “activated warp yarns” and the coating is interpreted as being on the outside of a bundle of multifilaments.
Claims 2, 3, and 10-15 are also rejected under 35 U.S.C. 112 (b), since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 2, 3, 6, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Whittier, II et al. (US 6,003,565; “Whittier”) in view of Thomas et al. (US 2014/0272218; “Thomas”); or alternatively, Whittier in view of Thomas and Bihaly (US 2,864,151; “Bihaly”).
Regarding independent claim 6, Whittier teaches a woven cable wrap (i.e., a textile sleeve) for protecting cables (i.e., elongate members) (col. 1, lines 4-9), which reads on the limitations of a textile sleeve for protecting elongate members comprising a wall recited in claim 6. The wrap comprises fiberglass yarns (12) and superabsorbent water swellable yarns (14), wherein the superabsorbent yarns are woven in the warp (i.e., longitudinal) direction and the fiberglass yarns are woven in both the warp and weft direction (col. 3, lines 2-4, 20-25, col. 5, lines 26-28, col. 6, lines 12-14, Fig. 3), which reads on the limitation of two different types of warp yarns woven with weft yarns recited in claim 6. The fiberglass yarns are plied with thermoplastic yarn, wherein the thermoplastic yarn is twisted about the fiberglass yarn in a range about 1.5 to 4.5 twists per inch (i.e., the fiberglass and thermoplastic yarns form activateable warp yarns) (col. 5, lines 41-60), which reads on the limitations of activateable multifilament warp yarns, wherein a non-activateable material is coated with an activateable adhesive material recited in claim 6. 
The fiberglass/thermoplastic warp yarns and the superabsorbent water warp yarns are distributed in a manner such as 32 ends of yarn A (i.e., 32 ends of fiberglass/thermoplastic yarn) and 8 ends of yarn B (i.e., 8 ends of superabsorbent water yarns) (col. 3, lines 58-63), which 
The low melt thermoplastic yarns on the fiberglass/thermoplastic yarn fuse the yarns of the fabric together when heated (col. 2, lines 40-45, col. 3, lines 29-33, col. 6 lines 1-3, 20-23), which reads on the limitations of the activateable warp yarns being activated and become bonded with adjacent ones of non-activateable warp yarns and weft yarns recited in claim 6. The thermoplastic yarn reduces the amount a raveling or fraying at the wrap edges (col. 5, line 41-44), which reads on the limitations of an end fray resistant textile sleeve recited in claim 6. 

    PNG
    media_image1.png
    646
    820
    media_image1.png
    Greyscale

Figure 3 of Whittier illustrating a cable wrap.
Whittier is silent regarding the fiberglass yarns being multifilaments of non-activateable material. 
Thomas discloses a woven textile sleeve for protecting elongate members, wherein the sleeve has a flexible and abrasion resistant circumferential wall ([0002, 0031]). The wall is woven with a plurality of warp yarns and weft yarns, wherein the warp yarn (20) is provided as a non-heat-shrinkable polymeric multifilament (32) ([0031-0032]). The multifilament (32) 

    PNG
    media_image2.png
    374
    1034
    media_image2.png
    Greyscale

Figure 3A of Thomas illustrating the disclosed multifilament yarn.
Whittier and Thomas are both directed towards protective sleeves comprising polymeric filaments used for protecting elongate members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multifilament fiberglass warp yarn as taught by Thomas motivated by the expectation of providing added surface area coverage to the wall of the woven cable wrap of Whittier thereby further protecting the cavity and the elongate members against ingress of contamination; in addition to acting to maintain the weft monofilaments in their intended location even under external abrasion force while also enhancing the flexibility of the wall. 
As such, the woven cable wrap of Whittier in view of Thomas comprises multifilament fiberglass yarns combined with thermoplastic yarns, which reads on the limitation of the activated warp yarns include multifilaments of non-activateable material coated with an activateable coating of adhesive material recited in claim 6.

In the alternative if Whittier in view of Thomas is considered silent regarding an activated warp yarns include multifilaments of non-activateable material coated with an activateable adhesive material.
Bihaly discloses fused fabric assemblies, wherein the fabric plies superimposed upon one another and adhesively united together (col. 1, lines 15-20). The central ply contains both non-thermoplastic strands (i.e., non-activateable material) and thermoplastic strands (i.e., strands composed at least in part of thermoplastic material; activateable material) (col. 1, lines 24-27). The thermoplastic strands are spaced apart from one another by the non-thermoplastic strands allowing adhesion over a large number of small separate areas only, and the assembly remains permeable to air and moisture (col. 1, lines 27-32). The thermoplastic strands (i.e., material) are solid at atmospheric temperatures, but melt or soften sufficiently to become adhesive (col. 1, lines 65-69). The thermoplastic strands are made by coating a non-thermoplastic yarn with a thermoplastic material (col. 1, lines 24-27, col. 3, lines 5-14).
Whittier and Bihaly are both directed towards fabric articles comprising thermoplastic materials used for adhesion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated a thermoplastic material over a non-thermoplastic strand to form a coated strand, wherein coated strands are spaced apart from one another as taught by Bihaly motivated by the expectation of having thermoplastic strands that allows adhesion/fusion between the yarns.
As such, the woven cable wrap of Whittier in view of Thomas and Bihaly would have comprised multifilament fiberglass yarns covered with thermoplastic material, which would have read on the activated warp yarns include multifilaments of non-activateable material coated with an activateable adhesive material recited in claim 6.
Regarding claim 2, Whittier teaches that the fiberglass/thermoplastic yarns are distributed in a manner such as 32 ends of yarn A (i.e., 32 ends of fiberglass/thermoplastic yarn) and 8 ends of yarn B (i.e., 8 ends of superabsorbent water yarns) (col. 3, lines 58-63, Fig. 3). As such, the fiberglass/thermoplastic warp yarns of Whittier in view of Thomas (i.e., or alternatively with Bihaly) are arranged in a distributed manner such as 32 ends of yarn A and 8 ends of yarn B, which reads on the limitations of a plurality of bundles of activated warp yarns and spaced circumferentially from one another by a plurality of non-activateable warp yarns recited in claim 2. 

Regarding claim 3, Whittier teaches that the wrap is woven in a plain weave pattern, wherein the filling yarn (i.e., weft yarn) passes over and under each warp yarn alternating each row (col. 3, lines 49-52), which reads on the limitations of the abutting activated warp yarns bundles undulate over and under the weft yarns out of phase with one another recited in claim 3.

Regarding claim 10, Whittier teaches that the wrap is woven in a plain weave pattern (col. 3, lines 49-52), which reads on the limitations of the warp and weft yarns are woven in a plain pattern recited in claim 10. 

Regarding claim 11, Whittier teaches that the fiberglass can be plied with the thermoplastic yarn in the fill direction (i.e., weft yarns) (col. 6, lines 10-14), which reads on the limitation of multifilament weft yarns recited in claim 11.

Regarding claim 12, Whittier teaches that the woven cable wrap is wrapped around cables to provide protection (col. 1, lines 4-8), which reads on the limitations of an elongate wall that is wrappable as recited in claim 12. The Examiner notes that the woven cable wrap forms a cylindrical structure when wrapped around a cable from a square or rectangular textile sheet with the edges being parallel to the longitudinal central axis in order to protect the cable. Therefore, one of ordinary skill in the art would have been apprised that the woven cable wrap comprises opposing edges that when wrapped are parallel to the longitudinal central axis. As such, the woven cable wrap of modified Whittier is wrappable with the opposing edges that are parallel to the longitudinal central axis, which reads on the limitations recited in claim 12. 

Regarding claims 14 and 15, Whittier teaches that the thermoplastic yarns prevent cut or slit edges of the fabric from fraying or unravelling (col. 2, lines 43-45, col. 3, lines 29-33, Fig. 3), which reads on the limitations of the activated warp yarns extend along said opposite edges spaced by non-activateable warp yarns as recited in claims 14 and 15.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Whittier in view of Thomas (or alternatively Whittier in view of Thomas and Bihaly) as applied above in claims 6 and 12, and further in view of Ford et al. (US 5,413,149; “Ford”) (previously cited).
Regarding claim 13, as described above, Whitter in view of Thomas (and Bihaly) teaches a woven cable wrap that meets the limitations of claims 6 and 12.
Whittier does not explicitly recite the weft yarns include heat-set yarns biasing the opposite edges into overlapping.
Ford discloses tubular fabric products for protecting cables (col. 1, lines 5-8, col. 2, lines 30-33). The tubular product comprises longitudinal edges that overlap and are heat-set (col. 7, lines 24-53, Fig. 3). Ford also discloses that those skilled in the art know that many filament materials comprising thermoplastic resin produce a shaped product that is resilient set (i.e., bias) (col. 5, lines 1-40). The tubular product has resiliently set fill ends that provide for an easy assembly of the protective cover around the substrate (i.e., a cable) (col. 7, lines 8-14).

    PNG
    media_image3.png
    426
    535
    media_image3.png
    Greyscale

Figure 3 of Ford illustrating a tubular product.
Whittier and Ford are both directed towards fabric products for protecting cables. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wrap of Whittier by heat setting the weft yarns and biasing the ends as taught by Ford motivated by the expectation of providing a wrap that is resiliently set and provides for easy assembly of the cable wrap. As such, the woven cable wrap of Whittier in view of Thomas and Ford (or Whittier in view of Thomas, Bihaly, and Ford) would have had heat-set weft yarns biasing the opposite edges into overlapping, which reads on the limitation recited in claim 13.



Response to Arguments
Specification Objection
Applicant’s argument, see page 11 of the remarks, filed 27 November 2020, with respect to the specification objection has been fully considered. The specification objection set forth in the Office Action mailed 30 September 2020 is withdrawn due to the amendment to the specification filed on 27 November 2020.

Claim Rejections under 35 U.S.C. 112 (b)
Due to the amendments to claim 6, filed 27 November 2020, the rejection of claim 2 under 35 U.S.C. 112(b) has been fully considered. However, the amendments of claim 6 do not further clarify or help overcome the rejection of claim 2 under 35 U.S.C. 112(b). The amendment adds further uncertainty since the introduction of “said activated warp yarns” adds ambiguity between the “activateable warp yarns” and “activated warp yarns.” It is unclear if they are supposed to be the same or different yarns. Therefore, the rejection of claim 2 under 35 U.S.C. 112(b) set forth in the Office Action mailed 30 September 2020 is further clarified and maintained.

Claim Rejections under 35 U.S.C. 103 over Whittier, II et al. (US 6,003,565) and Thomas et al. (US 2014/0272218) or Whittier in view of Thomas and Bihaly (US 2,864,151; “Bihaly”), and both further in view of Ford et al. (US 5,413,149; “Ford”).
Applicant’s arguments filed 27 November 2020 have been fully considered, but they are not persuasive. 
Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 11 and 12 of the remarks, Applicant asserts that the activateable warp yarns are coated with an activateable coating of adhesive material prior to being activated. 
However, it is noted that the features upon which Applicant relies (i.e., activateable warp yarns are coated prior to being activated) is not recited in the rejected claims. As established by MPEP 2145 VI, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Furthermore, it is noted that under broadest reasonable interpretation the term “coated” is interpreted as covering partially or fully the surface of another element. In the instant case, Whittier teaches that the low melt thermoplastic yarn is twisted about the fiberglass yarn in a range of about 1.5 to 4.5 twists per inch, wherein the low melt thermoplastic yarns are to be on the surface of the fiberglass yarns (col. 2, lines 5-6, col. 5, lines 42-60). Therefore, the low melt thermoplastic yarn being twisted about the fiberglass yarn reasonably reads on the limitations of the activateable warp yarns are coated with an activateable coating of adhesive material both before and after being activated. It is also noted that Whittier teaches that the low melt thermoplastic yarns can be coated with polymer materials, and the low melt thermoplastic yarn coated materials provide excellent adhesion properties to fuse or melt the yarns (col. 5, lines 61-67, col. 6, lines 1-3).
Moreover, is it noted that the twisted low melt thermoplastic yarns and the fiberglass yarns are similar to the embodiments disclosed in Figures 4C and 4D of Applicant’s specification as filed. Therefore, absent objective evidence to the contrary, the teachings of Whittier is believed to read upon the claimed limitation of the activateable warp yarns comprising non-activateable material coated with an activateable coating of adhesive material.
Regarding argument (2), on pages 11 and 12 of the remarks, Applicant asserts that Whittier teaches a low melt thermoplastic yarn is plied or other combed with a fiberglass yarns and does not read on multifilaments of non-activateable material coated with an activateable coating of adhesive material.
However, the rejection is based on a low melt thermoplastic yarn being twisted over a fiberglass yarn (i.e., thermoplastic yarn covering at least some portion of the fiber glass) as reasonably reading on the term “coated.” 
Whittier teaches that the low melt thermoplastic yarn is twisted about the fiberglass yarn in a range of about 1.5 to 4.5 twists per inch, wherein the low melt thermoplastic yarns are to be on the surface of the fiberglass yarns (col. 2, lines 5-6, col. 5, lines 42-60). Additionally, the low melt thermoplastic yarn is heated in order to fuse and adhere (col. 2, lines 38-43, col. 5, line 55 to col. 6, line 19). It is also noted that Whittier teaches that the low melt thermoplastic yarns can be coated with polymer materials, and the low melt thermoplastic yarn coated materials provide excellent adhesion properties to fuse or melt the yarns (col. 5, lines 61-67, col. 6, lines 1-3).
Thomas discloses a heat-fusible yarns (28) to enhance resistance to end-fray during a cutting operation and to provide added surface area coverage, wherein the heat-fusible yarns are served with warp and/or weft yarns ([0031-0032], Figs. 2A to 3C). Additionally, the wall is woven with a plurality of warp yarns and weft yarns, wherein the warp yarn (20) is provided as a non-heat-shrinkable polymeric multifilament (32) ([0031-0032]).
Therefore, the combination of Whittier and Thomas teaches activateable warp yarns comprising multifilaments twisted with low melt thermoplastic yarns (i.e., covered with thermoplastic yarns), wherein one of ordinary skill in the art would understand that the i.e., before and after being heated), and then upon being heated flows and covers (i.e., coats) more of the multifilaments. Thus, the thermoplastic material is further considered to coat once heated and flows over the fiberglass becoming an adhesive material for the textile sleeve. Under broadest reasonable interpretation the rejection is deemed proper and reads on the limitations of an activateable warp yarns include multifilaments of non-activateable material coated with an activateable adhesive material. As such, Applicant’s argument is not found persuasive.

Regarding argument (3), on page 13 of the remarks for claim 2, Applicant asserts that Whittier does not teach or suggest each of said bundles including a plurality of activated warp yarns arranged in side-by-side abutting relation with one another, each of said bundles being spaced circumferentially from one another by a plurality of said non-activateable warp yarns. 
However, the rejection is based upon the combination of Whittier in view of Thomas, wherein the fiberglass/thermoplastic warp yarns are multifilaments comprising fiberglass coated with thermoplastic material. 
Whittier teaches the fiberglass/thermoplastic fibers being separate by the super absorbent yarns as shown in Figure 3 (col. 3, lines 58-63). While the superabsorbent yarns (14) are not activated warp yarns, the superabsorbent yarns (14) are a plurality of non-activateable warp yarns as claimed. The multifilament fiberglass/thermoplastic warp yarns (12, 16) reads on the limitations of the bundles of activated warp yarns arranged in side-by-side abutting relationship with one another, each of said bundles being spaced circumferentially form one another as claimed. Applicant specification discloses in Figures 3A and 3B the described limitation, and Whittier teaches a similar configuration in Figure 3 as claimed by Applicant. 

    PNG
    media_image4.png
    1001
    1092
    media_image4.png
    Greyscale

Figure 3 of Whittier illustrating the woven cable wrap fabric
Applicant has not clearly defined why the multifilament fiberglass/thermoplastic warp yarns spaced by the superabsorbent yarns does not read on the limitations of claim 2, despite Whittier’s annotated Figure 3 appearing to be identical or substantially identical to the configuration disclosed and claimed by Applicant. As such, Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782
 
 /Eli D. Strah/ Primary Examiner, Art Unit 1782